Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ardeshir Tabibi on 5/2/2022.

The application has been amended as follows: 

1.-15 (Cancelled)
16. (Currently Amended) A device configured to be charged by a radio frequency (RF) lens, the device  comprising: an antenna adapted to receive an RF signal comprising modulated data; a controller; an adjustable splitter/coupler adapted to split the received RF signal into first and second portions in accordance with a value said adjustable splitter/coupler receives from the controller, wherein said value is defined by a data rate of the received RF signal; a receiver adapted to demodulate the data from the first portion of the RF signal; and a power recovery unit adapted to convert the second portion of the RF signal to a DC power to power the device.
17. (Cancelled)
18. (Currently Amended) A device configured to be charged by a radio frequency (RF) lens, the device comprising: an antenna adapted to receive an RF signal comprising modulated data; a controller; an adjustable splitter/coupler adapted to split the received RF signal into first and second portions in accordance with a value said adjustable splitter/coupler receives from the controller, wherein said value is defined by a DC power requirement of the device; a receiver adapted to demodulate the data from the first portion of the RF signal; and a power recovery unit adapted to convert the second portion of the RF signal to a DC power to power the device.

19. (Previously presented) A charging by a radio frequency (RF) lens method comprising: receiving an RF signal via an antenna; splitting, via an adjustable splitter, the received RF signal into first and second portions in accordance with a received value, wherein said value is defined by a data rate of the received RF signal; demodulating, via a receiver, the data from the first portion of the RF signal; and converting, via a power recovery unit, the second portion of the RF signal to a DC power.
20. (Cancelled)
21. (Currently Amended) A method charging by a radio frequency (RF) lens comprising: receiving an RF signal via an antenna; splitting, via an adjustable splitter, the received RF signal into first and second positions in accordance with a received value, wherein said value is defined by a DC power requirement; demodulating, via a receiver, the data from the first portion of the RF signal; converting, via a power recovery unit, the second portion of the RF signal to a DC power.
22. (Cancelled)
23. (Previously presented) The device of claim 16 wherein said device is a mobile device.
24. (Previously presented) The device of claim 18 wherein said device is a mobile device.
25. (Previously presented) The device of claim 16 further comprising: a voltage regulator configured to regulate the DC power.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not disclosed by the prior art of record. 
In detail claim 18 recites  “A device configured to be charged by a radio frequency (RF) lens, the device comprising: an antenna adapted to receive an RF signal comprising modulated data; a controller; an adjustable splitter/coupler adapted to split the received RF signal into first and second portions in accordance with a value said adjustable splitter/coupler receives from the controller, wherein said value is defined by a DC power requirement of the device; a receiver adapted to demodulate the data from the first portion of the RF signal; and a power recovery unit adapted to convert the second portion of the RF signal to a DC power to power the device.” The prior does not disclose or render obvious the a receiver adapted to demodulate the data from the first portion of the RF signal; and a power recovery unit adapted to convert the second portion of the RF signal to a DC power to power the device that is to be charged to be charged by a radio frequency (RF) lens is not disclosed by the prior art 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        May 10, 2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836